Citation Nr: 0418744	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the overpayment of disability compensation benefits, 
originally calculated to be $1732.00, was properly created.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1987 
until July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  



The appellant requested a hearing in this case; however, he 
subsequently failed to report for his March 2004 hearing.  
Because the appellant has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d) (2003).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The record indicates that shortly after he was granted 
service connection in August 1994 for an orthopedic disorder, 
the appellant advised VA that he was married to his spouse, 
"Y," since July 1989.  In a December 2001 Declaration of 
Status of Dependents form, the appellant advised that he was 
then married to "V," but also as of July 1989.    

Because of this discrepancy, after being informed of his 
rights to produce evidence and argument against such action 
in a January 2002 letter, that portion of the compensation 
payment based upon the appellant's marriage to "Y" was 
terminated in April 2002.

Subsequent development of the record indicates that the 
appellant was divorced from "Y" in May 1997, and married 
"V" in August 1998.  In due course, the RO calculated the 
overpayment resulting from the period of the appellant's 
divorce from "Y" to be $1,732.00.    

The appellant's submissions indicate that he challenges both 
the incurrence of the debt, as well its computation.  As to 
the former, he argues that he advised VA upon his divorce 
from "Y," and that the RO lost this communication.  As to 
the computation of the debt, he argues that such should be 
based on an overpayment of 15 months, not the 43 months as 
determined by the RO.  

As an initial matter, although the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) are not applicable to 
this matter, see Barger v. Principi, 16 Vet. App. 132, 137-
138 (2002), the appellant has suggested that he has various 
certified mail return receipts indicating that he placed VA 
on notice of his divorce from "Y," at a point earlier than 
ascertained by the RO.  

Specifically, the appellant argues that he submitted his 
marriage certificate to the RO in September 1998 and that the 
RO "misplaced" the marriage certificate.  In July 2002 
correspondence to his congressional representative, the 
appellant argued that he forwarded various correspondence to 
VA, via certified mail with return receipt.  

Therefore, the RO should request the appellant provide any 
evidence showing that he provided any correspondence to VA, 
to include any relevant evidence pertaining to his divorce 
from "Y" or his marriage to "V."  In particular, the 
appellant should be advised that such competent evidence 
would be in the nature of the certified mail receipts showing 
VA's receipt of this correspondence, as he has reported to 
his congressional representative or as to other parties.  

With respect to the overpayment of disability compensation 
benefits originally calculated to be $1732.00, the Board 
notes that the record also does not show how the RO arrived 
at such figure.  The Statement of the Case indicates that 
such was arrived at upon examination of the appellant's VA 
"Master Record," which is not provided in the claims 
folder.  Upon remand, the RO may extract the relevant 
portions of the "Master Record," with an explanation 
thereof, to enable the appellant and any reviewers to 
ascertain the computation of the overpayment amount.  

As noted, although the assessed overpayment in this case has 
been recouped, the issue of the validity of the creation of 
the overpayment remains on appeal.  Franklin v. Brown, 5 Vet. 
App. 190 (1993).  Thus, the RO will be directed upon remand 
to first determine whether the debt was validly incurred, and 
then determine its amount.

Accordingly this case is REMANDED for the following:

1.  The RO should advise the appellant to 
provide any evidence in his possession 
that would substantiate his claim, such 
as any and all certified mail receipts 
pertaining to correspondence with VA as 
to the issue on appeal.  

2.  The RO should provide the appellant 
with a written statement of the means by 
which his overpayment was calculated.  
This record should clearly and accurately 
reflect, on a month-by-month basis, the 
amounts actually paid to the appellant 
and the bases for such payments, any 
amounts deducted from the appellant's 
disability compensation benefits and the 
reasons for such deduction(s), as well as 
the amounts properly due.  In addition, a 
copy of the statement should also be 
associated with the claims file.

Upon completion of the requested 
development, the appellant's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and is completed in full.  If 
it is determined that any development is 
incomplete, corrective action should be 
taken.

3.  The appellant's claim as to the 
validity of the overpayment of his 
disability compensation benefits should 
then be reconsidered.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




